Citation Nr: 1822198	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

3. Entitlement to an evaluation in excess of 50 percent for service-connected PTSD prior to February 25, 2015, and in excess of 70 percent thereafter.

4. Entitlement to a compensable evaluation for service-connected ventral hernia prior to February 25, 2015, and in excess of 20 percent thereafter.

5. Entitlement to a compensable evaluation for service-connected abdominal scarring prior to February 25, 2015, and in excess of 10 percent thereafter.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army from September 2006 to December 2007. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A March 2015 rating decision granted an increased rating of 70 percent for service-connected PTSD, granted an increased rating to 20 percent for service-connected ventral hernia, and granted an increased rating to 10 percent for service-connected abdominal scarring, all effective on February 25, 2015. As this does not constitute a full grant of the benefit sought on appeal, these claims remain in appellate status. AB v. Brown, 6 Vet. App. 35 (1993).

A January 2016 rating decision granted service connection for cognitive disorder, including it in the evaluation for service-connected PTSD. As this constitutes a full grant of the benefit sought on appeal, the issue of entitlement to service connection for cognitive disorder is not before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for hypertension and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD manifested itself by symptoms productive of occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment was not shown.

2. For the entire period on appeal, the Veteran's healed ventral hernia produced weakening of the abdominal wall, without indication for a supporting belt.

3. For the entire period on appeal, the Veteran's abdominal scar produced pain and tenderness, but was not shown to be unstable.

4. The Veteran is currently service-connected for PTSD, rated at 70 percent; diverticulitis with resection of the large intestine, rated at 30 percent; ventral hernia, rated at 20 percent; abdominal scarring, rated at 10 percent; rectus abdominal weakness, rated at 10 percent; pulmonary embolus, with a noncompensable rating; and traumatic brain injury (TBI), with a noncompensable rating. 

5. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. For the period prior to February 25, 2015, the criteria for a rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

2. For the period from February 25, 2015 and thereafter, the criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

3. For the period prior to February 25, 2015, the criteria for a rating of 20 percent, but no higher, for ventral hernia have been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 7339 (2017).

4. For the period from February 25, 2015 and thereafter, the criteria for a rating in excess of 20 percent for ventral hernia have not been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 7339 (2017).

5. For the period prior to February 25, 2015, the criteria for a rating of 10 percent, but no higher, for abdominal scarring have been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2017).

6. For the period from February 25, 2015 and thereafter, the criteria for a rating in excess of 10 percent for abdominal scarring have not been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2017).

7. The schedular requirements for TDIU are met, and a TDIU rating is warranted. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has satisfied its duty to notify and assist. A May 2013 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained all identified records, to the extent possible. VA provided examinations in October 2013, February 2014, and February 2015.



II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

PTSD

The Veteran's PTSD is assigned a 50 percent rating prior to February 25, 2015, and a 70 percent rating for the period thereafter. The Veteran contends he is entitled to a higher rating. 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411. Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. 
§ 4.126(a). 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Prior to February 25, 2015

Prior to February 25, 2015, the Veteran is assigned 50 percent rating under DC 9411. To warrant the next higher rating of 70 percent, the evidence must demonstrate the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood during this time. 

Resolving reasonable doubt in favor of the Veteran, the Board finds the evidence during this time period supports the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating, reflecting deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

An October 2013 VA examination diagnosed PTSD with chronic depressed mood and cognitive dysfunction. The examiner opined it was not possible to differentiate the symptoms of PTSD and cognitive dysfunction because large portions overlap and intertwine. The examiner noted the symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic or depression, and chronic sleep impairment. The Veteran reported anger, isolation, and poor sleep due to nightmares 3 to 4 times a week. The Veteran denied suicidal or homicidal ideation. The Veteran reported he last worked in January 2013. He reported he lost his last 3 to 4 jobs because of PTSD and seizures. He was unable to attend a friend's wedding because his PTSD made him too anxious and irritable. He was divorced. The examiner opined the Veteran's PTSD symptoms produced occupational and social impairment with reduced reliability and productivity.

In February 2014, the Veteran reported losing 4 jobs since separation from service. He reported a history of outbursts at work. He reported suicidal thoughts, continuous anxiety and depression, not wanting to leave the house, unprovoked irritability with periods of violence, difficulty with hygiene, difficulty adapting to stressful situations, inability to establish and maintain relationships, and difficulty with short term memory. 

At a March 2013 VA mental health visit, the Veteran's mother reported he is more withdrawn. The Veteran reported a history of difficulty maintaining employment, most recently being fired for unexcused absences and symptoms at work. His mother observed his reasoning abilities to be decreased since service.

At a March 2014 VA mental health visit, the Veteran reported anger, hypervigilance, flashbacks, intrusive memories, distress from trauma, loss of interest, and poor concentration. He also endorsed survivor's guilt and feelings of worthlessness. He reported his depression was 7 out of 10. He denied active suicidal thinking, but reported thoughts about suicide in the past month without intent or plan. He reported he had been constantly depressed since 2008. He endorsed significant anxiety that results in anger and depression. He denied manic or psychotic symptoms. Physical examination noted grooming and hygiene were good, eye contact was good, attitude was cooperative, mood was depressed, affect appropriate, speech was normal, thought processes were logical and goal-directed, and insight was adequate. 

At a September 2014 VA treatment visit, the Veteran reported his symptoms continued to increase and felt ready to address his symptoms. He reported anger, mood swings, and sleep disturbance. He denied suicidal or homicidal ideations, but was observed to have a low mood. He denied psychotic symptoms. 

At a later September 2014 visit, he noted an improvement with sleepiness with new medication, but increased anger and anxiety. He reported continued depression. He reported avoiding television and news related to war. Physical examination noted grooming and hygiene were good, eye contact was good, attitude was cooperative, mood was depressed, affect was appropriate, speech was normal, thought processes were logical and goal-directed, and insight was adequate.

At a February 2015 VA examination, after which the RO increased the Veteran's rating for PTSD from 50 percent to 70 percent, the examiner diagnosed PTSD and cognitive disorder. The examiner stated it was not possible to differentiate the symptoms attributable to PTSD and cognitive disorder because they are so intertwined as to be inseparable. The Veteran reported he was last employed in January 2013. At that job, he had difficulty with emotional outbursts. The Veteran reported being divorced and not dating. He reported living with his parents. He reported having one friend he keeps in touch with. The examiner found the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The examiner noted the Veteran is exhibiting a severe level of PTSD with cognitive disorder.

The Board gives great weight to the February 2015 VA examiner's finding that the Veteran exhibits severe PTSD symptoms. The examiner based this opinion on the medical records and Veteran's lay statements regarding the frequency and severity of his symptoms, to which the Veteran is competent and credible to report. When looking to the period prior to this examination, resolving reasonable doubt in favor of the Veteran, the evidence supports the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas. During this time period, the Veteran was unable to maintain employment, had difficulty maintaining relationships outside of immediate family and one friend, and had difficulty with thinking and mood. The Board gives limited probative weight to the October 2013 VA examination that found the Veteran's symptoms do not produce occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. This opinion is inconsistent with the frequency and severity of the Veteran's reported symptoms at the examination and in treatment records during this time period, to which the Board finds competent and credible. Resolving reasonable doubt in favor of the Veteran, the Board finds the evidence most closely approximates a 70 percent rating criteria during this time period. 

The preponderance of the evidence does not support total occupational and social impairment during this time period. Although the Veteran was not able to maintain employment during this time period, he was able to maintain some relationships with family and close friends. VA treatment records consistently observed affect was appropriate, speech was normal, thought processes were logical and goal-directed, and insight was adequate. The Veteran denied suicidal intent or plan. In addition, when looking to the 100 percent rating criteria, the record does not support a manifestation of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or memory loss for names of close relatives, own occupation or own name. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, resolving reasonable doubt in favor of the Veteran, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran during this time period most closely represent the symptoms listed in the criteria for a 70 percent rating.

For the period from February 25, 2015 and thereafter

For the period from February 25, 2015 and thereafter, the Veteran is assigned a 70 percent rating under DC 9411. To warrant the next higher rating of 100 percent, the evidence must demonstrate the Veteran's PTSD symptoms resulted in total occupational and social impairment during this time. 

During this time period, the Board finds the preponderance of the evidence supports the Veteran's PTSD symptoms did not amount to total occupational and social impairment. 

At a February 2015 VA examination, as described above, the examiner found the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The examiner noted the Veteran is exhibiting a severe level of PTSD with cognitive disorder. 

At a July 2017 VA mental health visit, the Veteran reported returning for follow-up after 10 months. He reported he was doing well from a depression and PTSD standpoint. He reported he was staying busy. The examiner observed grooming and hygiene were good, eye contact was good, attitude was cooperative, mood was neutral, affect was appropriate, speech was normal, thought processes were logical and goal-directed, and insight was adequate. The Veteran reported that he had contacted his biological father and they were developing a relationship. He reported he had been practicing meditation. 

As noted above, the Board gives great weight to the February 2015 VA examination finding the Veteran exhibits severe PTSD symptoms. The examiner based this opinion on the medical records and Veteran's lay statements regarding the frequency and severity of his symptoms, to which the Veteran is competent and credible to report. While the Veteran noted some improvement in the severity of frequency of symptoms in his July 2017 VA treatment visit, the record still shows significant deficiencies in most areas.  

The preponderance of the evidence does not support total occupational and social impairment during this time period. Although the Veteran was not employed during this time period, he was able to maintain some relationships with family and close friends. He was able to start building a relationship with his biological father. He began practicing meditation. VA treatment records consistently observed affect was appropriate, speech was normal, thought processes were logical and goal-directed, and insight was adequate. In addition, when looking to the 100 percent rating criteria, the record does not support a manifestation of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or memory loss for names of close relatives, own occupation or own name. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran during this time period most closely represent the symptoms listed in the criteria for a 70 percent rating.

Neither the Veteran nor his previous representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, a rating in excess of 70 percent is denied for the period from February 25, 2015 and thereafter.

Ventral Hernia

The Veteran's ventral hernia is assigned a noncompensable rating prior to February 25, 2012, and a 20 percent rating for the period thereafter. The Veteran contends he is entitled to a higher rating. 

The Veteran's ventral hernia is evaluated under 38 C.F.R. § 4.130, DC 7339. Under DC 7339, a non-compensable rating is assigned for a postoperative ventral hernia with healed wounds, without disability, and where a belt is not indicated. A 20 percent rating is assigned for a small hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt. Id. A 40 percent rating is assigned for a large ventral hernia, not well supported by belt under ordinary conditions. A 100 percent rating is assigned where the postoperative ventral hernia is massive, persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable. 

Resolving reasonable doubt in favor of the Veteran, the Board finds a 20 percent rating, but no higher is warranted for the entire appeal period. 

The Veteran has a history of laparoscopic ventral hernia repair in August 2009 and an open ventral hernia repair for recurrent hernia in February 2012.

In April 2013, the Veteran filed a claim for service connection for ventral hernia. An October 2013 rating decision granted service connection for ventral hernia with a noncompensable rating. 

In February 2014, the Veteran filed a notice of disagreement reporting cramping and pain due to his hernias. He reported his abdomen was weak and "didn't work." He reported he could not do a sit-up and had to roll over to get up from laying. 

At a February 2014 VA examination, the Veteran was diagnosed a history of ventral hernia. Physical examination noted healed postoperative wounds with weakening of abdominal wall. There was no indication for a supporting belt. The Veteran reported it is difficult for him to have intercourse because of his weak abdominal muscles from the ventral hernia repair surgery. 

At a February 2015 VA examination, the examiner diagnosed a history of ventral hernia surgery with recurrent hernia that appears operable and remediable. Examination showed healed postoperative wounds with weakening of abdominal wall. There was no indication for a supporting belt. The Veteran reported difficulty getting out of a chair and having intercourse due to weak abdominal muscles. 

Prior to February 25, 2015, resolving reasonable doubt in favor of the Veteran, the Board finds the criteria for a 20 percent rating have been met. The RO granted the Veteran an increased rating of 20 percent, effective February 25, 2015, due to evidence of a healed ventral hernia with weakening of abdominal wall. See March 2015 SSOC. Prior to the February 25, 2015 VA examination, the February 2014 VA examiner had also observed healed postoperative wounds with weakening of abdominal wall on examination. In addition, the Veteran complained his abdomen was weak and he could not sit up from laying down in his February 2014 notice of disagreement. While the Veteran is not competent to opine that his hernia produced a weakened abdominal wall, the Board finds his lay statements prior to February 25, 2015, regarding weak abdominals, being unable to do a sit-up, and difficulty getting out of a chair, support the later February 2014 and February 2015 medical finding of a healed ventral hernia with weakening of abdominal wall. 

To warrant the next higher rating of 40 percent, evidence would need to show a large ventral hernia, not well supported by belt under ordinary conditions. The Board finds at no time during the appeal period did the Veteran meet this criteria. 

Neither the Veteran nor his previous representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, a rating of 20 percent, but no higher, is warranted for the Veteran's ventral hernia for the period prior to February 25, 2015, and a rating in excess of 20 percent is denied for the period from February 25, 2015 and thereafter.

Abdominal Scarring

The Veteran's abdominal scarring is assigned a noncompensable rating prior to February 25, 2012, and a 10 percent rating for the period thereafter. The Veteran contends he is entitled to a higher rating. 

The Veteran's abdominal scarring is evaluated under 38 C.F.R. § 4.130, DC 7804. DC 7804 states one or two scars that are unstable or painful warrants a 10 percent rating, and three or four scars that are unstable or painful warrants a 20 percent rating. 
An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Note (1) (2017). If one or more scars are both unstable and painful, an additional 10 percent is added to the rating that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, DC 7800, Note (2) (2017). 

Resolving reasonable doubt in favor of the Veteran, the Board finds competent evidence supports the Veteran's abdominal scarring was manifested pain, without being unstable, for the entire period on appeal.

A February 2014 VA examination evaluated the Veteran for scars. The examiner stated there was one linear scar, 22cm in length, on the mid-lower anterior abdomen, which was vertical, well-healed, and superficial. The examiner observed no scars or disfigurement of the head, face, or neck. The examiner stated the scar was not painful, unstable, or causing limitation of function. 

In his February 2014 notice of disagreement, the Veteran reported scars on his abdomen. He reported some scars have opened, become tender, unstable, and painful. 

A February 2015 VA examination again evaluated the Veteran's scars. The examiner observed one linear scar, 30cm in length, on the mid-abdomen, which was superficial, well-healed, but tender to palpitation. The examiner noted the scar to be painful, but not unstable. The scar did not cause limitation of function. The examiner stated there were no scars or disfigurement of the head, face, or neck.

The Board gives great probative weight to the Veteran reporting his scar is tender and painful, thus warranting a 10 percent rating for the period prior to February 25, 2015. The Veteran is competent and credible to testify about pain and discomfort. As for whether the Veteran's scarring was unstable during the appeal period, the Board gives great probative weight to the February 2014 and February 2015 VA examiners finding the scar to be superficial, well-healed, and stable. These opinions were made after physical examination. While the Veteran used the language "unstable" in his notice of disagreement, the preponderance of the evidence does not support frequent loss of covering of skin over the scar. 

The Board has considered whether a higher rating would be in order under another relevant diagnostic code. The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep or that cause limited motion), and 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and cover an area of 144 square inches or greater), are not applicable in this instance, as the Veteran's scars do not cause disfigurement, limited motion, or cover an area of 144 square inches or greater.

Neither the Veteran nor his previous representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, a rating of 10 percent, but no higher, is warranted for the Veteran's abdominal scarring for the period prior to February 25, 2015, and a rating in excess of 10 percent is denied for the period from February 25, 2015 and thereafter.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. § 4.16 (a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected compensable disabilities have a combined evaluation for compensation of 70 percent or greater, with at least one disability rated at 40 percent or greater. As such, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends his service-connected disabilities render him unemployable. On review of the record, the Board finds that such is reasonably shown. 

In December 2012, the Veteran reported at a VA neurology appointment that he was working as a systems engineer, but having difficulty remembering how to do programming that in the past would have been easy for him. In February 2013, he was diagnosed with cognitive dysfunction with executive dysfunction consistent with prior TBI, PTSD, and depression. 

At an October 2013 VA examination for PTSD, the Veteran reported losing his last 3 to 4 jobs due to PTSD and seizures. He reported PTSD caused anger and isolation. He reported a history of difficulty with impulse control at work, including punching a hole in a wall and threatening to beat up a customer. 

In February 2014, a VA examiner opined the Veteran's PTSD would not prevent him from obtaining or maintaining either physical or sedentary gainful employment. He opined the Veteran was capable of performing jobs similar to stocking, sorting, stacking, filing, or clerical work. 

At a March 2014 VA mental health visit, the Veteran reported he lost his last job in January 2013 due to unexcused absences and having PTSD symptoms at work. His mother observed that his reasoning abilities had not been as good since returning from Iraq.

In September 2014, the Veteran submitted an Application for Individual Unemployability. He reported he last worked full-time in January 2013. Regarding PTSD, the Veteran reported a history of inappropriate outbursts with co-workers and customers. He reported nightmares and flashbacks made him miss work and made it difficult to concentrate at work. As for cognitive memory loss, the Veteran reported worsening short-term memory. He reported his hernias cause him pain and cramping. 

In November 2014, Bosselman Companies and Sunrise Express filled out and submit Request for Employment Information forms. Bosselman Companies reported the Veteran was employed as an IT technician from June 2011 to August 2012. They reported he was fired for being unable to perform essential functions of the job. Sunrise Express reported the Veteran was employed from September 2012 to January 2013 as a networking and development support. They reported he was fired because of excessive absences without calling in. 

In February 2015, the VA examiner opined the Veteran was exhibiting serious PTSD symptoms, in addition to cognitive dysfunction, that produce occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The question of unemployability is a legal determination. See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009). The Board finds the Veteran's physical and mental limitations as a result of solely his service-connected disabilities are of sufficient severity to produce unemployability. The Veteran's lay statements regarding the frequency and severity of his PTSD, TBI residuals, cognitive disorder, and abdominal pains would make the Veteran an unreliable employee. This is supported by the Veteran's history of outbursts at work, excessive absences, and difficulty concentrating. This is supported by the Veteran having increased difficulty performing tasks at work that he had once been able to perform easily. This finding is consistent with the February 2015 VA examiner opining the Veteran was exhibiting serious PTSD symptoms, in addition to cognitive dysfunction, that produce occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. This finding is consistent with the Veteran's reports of unpredictable abdominal pain. The Board gives limited probative weight to the February 2014 VA examiner who opined the Veteran was capable of performing jobs similar to stocking, sorting, stacking, filing, or clerical work. The opinion lacked discussion and rationale of the frequency and severity of the Veteran's physical, mental, and cognitive symptoms. 

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment. Therefore, the criteria for establishing entitlement to TDIU are met. 


ORDER

For the period prior to February 25, 2015, a rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from February 25, 2015 and thereafter, a rating in excess of 70 percent for service-connected PTSD is denied.

For the period prior to February 25, 2015, a rating of 20 percent, but no higher, for service-connected ventral hernia is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from February 25, 2015 and thereafter, a rating in excess of 20 percent for service-connected ventral hernia is denied.

For the period prior to February 25, 2015, a rating of 10 percent, but no higher, for service-connected abdominal scarring is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from February 25, 2015 and thereafter, a rating in excess of 10 percent for service-connected abdominal scarring is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Board finds the VA examination opinions evaluating the etiology of the Veteran's sleep apnea and hypertension to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). In March 2014, the Veteran submitted numerous medical articles regarding the relationship between PTSD and hypertension, and PTSD and sleep apnea. The October 2013 VA examiner stated there was "no demonstrable medical evidence in literature to support these claims." The examiner did not discuss the medical literature submitted by the Veteran. As such, addendum opinions are necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion with a qualified medical examiner to determine the nature and etiology of the Veteran's hypertension, to include the likelihood it is secondary to his service-connected PTSD. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service or is etiologically related to service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected PTSD?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected PTSD?

The term "aggravated" refers to a worsening of the condition beyond the natural clinical course and character of the condition. It is noted that in order for secondary service connection to be established an increase in severity need not be permanent.

If aggravation is found, the examiner is asked to state the baseline level of severity of hypertension before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's hypertension and what level of increase was due to aggravation from his service-connected disability.

The examiner must discuss the articles and medical research submitted by the Veteran in March 2014, "The long-term costs of traumatic stress: intertwined physical and psychological consequences" and "Hypertension in relation to PTSD and depression." 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Obtain an addendum opinion with a qualified medical examiner to determine the nature and etiology of the Veteran's sleep apnea, to include the likelihood it is secondary to his service-connected PTSD. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in service or is etiologically related to service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated by his service-connected PTSD?

The term "aggravated" refers to a worsening of the condition beyond the natural clinical course and character of the condition. It is noted that in order for secondary service connection to be established an increase in severity need not be permanent.

If aggravation is found, the examiner is asked to state the baseline level of severity of sleep apnea before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's sleep apnea and what level of increase was due to aggravation from his service-connected disability.

The examiner must discuss the articles and medical research submitted by the Veteran in March 2014, "Apnea elevated in Vets with PTSD," "Sleep Problems, PTSD widespread following September 11," and "PTSD and Obstructive Sleep Apnea Syndrome."

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Upon completion of the addendum opinions, the AOJ should review the examiners' reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

4. Upon completion of the above actions, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


